Order filed June 2, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00760-CV

                   IN THE INTEREST OF T.J.L., A CHILD


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2020-02307J

                                    ORDER

      Appellant is represented by court-appointed counsel on appeal, Juliane Crow.
On February 7, 2022, appellant’s appointed counsel filed a brief stating the appeal
is frivolous, under the authority of Anders v. California, 386 U.S. 738 (1967). See
In re D.E.S., 135 S.W.3d 326, 329-30 (Tex. App.—Houston [14th Dist.] 2004, no
pet.) (applying Anders procedures to a parental termination case). On the same day,
counsel filed a motion to withdraw as appellate counsel based on her Anders brief.

      The Supreme Court of Texas has concluded that the right to counsel under
Family Code section 107.013(a)(1) through the exhaustion of appeals under Family
Code section 107.016(2)(B) encompasses all proceedings in the Supreme Court of
Texas, including the filing of a petition for review. In re P.M., 520 S.W.3d 24, 27
(Tex. 2016) (per curiam). Once appointed by the trial court, counsel should be
permitted to withdraw only for good cause and on appropriate terms and conditions.
Id. Mere dissatisfaction of counsel or client with each other is not good cause. Id.
Nor is counsel’s belief that the client has no grounds to seek further review from the
court of appeals’ decision. Id. Counsel’s obligation to the client still may be
satisfied by filing an appellate brief meeting the standards set in Anders v. California
and its progeny. See Anders, 386 U.S. at 738; In re P.M., 520 S.W.3d at 28.
However, counsel’s motion to withdraw in this court, in the absence of additional
grounds for withdrawal, may be premature. In re P.M., 520 S.W.3d at 27. If counsel
for appellant has concluded that there are no non-frivolous points to urge in a petition
for review in the Supreme Court of Texas, counsel should file in that court a petition
for review that satisfies the standards for an Anders brief. See id. (stating that “[i]n
this Court, appointed counsel’s obligations can be satisfied by filing a petition for
review that satisfies the standards for an Anders brief”).

      A petition for review must be filed with the Supreme Court clerk within 45
days after the following: (1) the date the court of appeals rendered judgment, if no
motion for rehearing or en banc reconsideration is timely filed; or (2) the date of the
court of appeals’ last ruling on all timely filed motions for rehearing or en banc
reconsideration. Tex. R. App. P. 53.7(a). The Supreme Court of Texas may extend
the time to file a petition for review if a party files a motion complying with Texas
Rule of Appellate Procedure 10.5(b) no later than 15 days after the last day for filing
the petition. Tex. R. App. P. 53.7(f).

      Because the only grounds counsel has identified for withdrawal do not
constitute good cause, we deny counsel’s motion to withdraw.




                                         PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.